.’




                                   The Attorney                     General           of Texas
                                                        -.Decembcr 2.          1905
     JIM MAlTOX
     Attorney General


     Suprcm6 Cowl BulldIng         Honorable   term1           1. Smith                          Opinion    lo.   m-386
     P.0.Box12545                  chairm6n
     AUCIln.lx 75711.2545          comictee    on Crimfml               Jurispmdcncr             Rc:     Whether an   aldentanof 6
     51Y4752501
                                   Tcxar Eoure      of Rcyresentetives                           general   ldw city       uay 8eave l*
     Telex 5la574.1267
                                   P. 0. Box 2910                                                a member of that         city's police
     Td.coplrr 5121475-0255
                                   betin, Texas               Xl69                               reeenw

     714 Jackson. Suitr700         Dear Representative               Smith:
     Dall6c,~ 752024505
     214n42a644
                                        You reque8t            w     opinion   on the follwlng          question:

     a24 AIbmC   AVE..Sulle 160                     Can m     6lderwn    on the                     city  council  of  l
     El P6ao.TX. 198052763                       general ltav city legally   se-e                    as a member of that
     615f533.3464                                same ciq’8   police rererrre?

      loolT*x4s.sullr 700                Article    9986,    V.T.C.S.,     authorizes                   a   general       lav city to
      wouslon.Tx. 77002.3111       eetabli6h    a pollctc re6erve   force:
      7cmm
                                               :        (a)               body of en7 city.
                                                                   The governing                tom.   or
                                                 Village                 for the l6tabllstment
                                                                   :u6y provide                     of 6
      we Broulrry.Suilo 312
      Luboock.tx 764013r7s                       ;dFz,., ceawy,e ~fo~tiori;ber6        of   the   police
      6ce747-5255                                         f       f                6hall be appointed
                                               ‘at the~dircretioo   of the chiei of police and shall
                                                oeme   OII puce   officeF6,. during   the actual     dis-
      008 N. TmIh, SUII.8
                                                 charge         of officiel        duties~. :..;~
      McN6n. lx. 7wol-1565                       .
      512l662d647
                                                        (b)        ,%    governing     body s&l      l6trblirb   quali-
                                                   fiutionr     and standard6            of tr6inins    for members of
      200 MIllIPlU& Suit.No
                                                   ~~t~~l~~~i,I.c~~~~~=e~d                       msP lfmit     the size
      sari ~ntodo. Tx. 762052767
      512/22541s1

                                                        (4         No person
                                                                   ~~              appointed
                                                                                       to the police      reserve
                                                   force       y        cm-    8     veapon or
                                                                                         otherviee      act es l
                                                   p ea c e o ffic er u ntil h e I166 beeo l     p p r wed by the
                                                   pvernimlg     body.    titer   lpprwal.     he UI      earn   l
                                                   ve66on     onlr yhen      lutho&ed      by     the -Chief - of
                                                   Police,,    and- when dirctirgin$    official     duties a6 a
                                                    duly ecmrtituted puce officer.

                                                         (d)   kkmbers of the police reseme   force serve
                                                   at    the   discretion of the chief of police end may
                                                   be    callscd into remice    at my time the chief of
RonOr6bL6 ferr61       Il. Soitb     - I’eSe 2   (M-386)




                                                                                     r



            police     COn6ider6 it       neee6mry   to have ldditionel
            officers     to preruve         the puce    rod enforce   the
            ~16V.

                 (e)   llemben af the police      .rememe force uy
            ,seme without eompme~tion       but the governing     body
             6~    prwide    uuifom   compen66tiou for members of
             the police reserve force.       The compens6tio6 shell
             be b66ed solely      qon  time  rerved   by l peder    of
              the police reeerwc fotee vhile in treinins     for,   or
              in the perform&Inca of, officiel     dutier.




                             .cer,      end reserve        (
                                     6th benefits   6et cut %n Chapter
                                                      66
             86, Acts of the 60th Legialrture,         Regul6r     Sc6sion,
             1967, 66 6mended (Article         622Sf. Vernon's        Texas
             Civil   Statutes).    prwided.    hwev6r.      that    nothing
             in thi6 Act 6he1.1 be construed           to 6utborize       or
             petmit   6 member aIf the police         re6eme      force to
             becoue eligiblr      for p6rticip6tioo      in 6ny peurion
             fund crated       pur6mnt    to St6te stetute        to vhich
             regul6r   officerr     cney become l ,.memb by     er p6yroll
             deductions or othc~nrire.

                 (8) R666q6 police OffiC6rO 6h611 6Ct only in
             6  suppltoPrnt6ry,c6p6city      to the reguler       police
             force 6nd 6h611 ‘.LIP no. c66e ls6uue the full         ti6te
             duties of r,&lar       police   officerr     without  first
             complying dtb     6:llL requirement6     for  such reguler
             police officers.

                 (h)   This Act doer not lfmit the pwer           of the
             uyor    of   my gwerel-kv           city   to 6unnon   into
             service    l 6pccirl  police      force,    66 prwided   by
             Article    995, Rrri6ed     Civil      St6tuteo  of Tex66.
             1925.    (Eoph66is ldded) .

 The city   council hm conofldlerable supervisory        pwer   wer   the police
 reseme.    The council lst6b:lisbes      tbe force end determine6      it6 size.
 It   sets   qu6lifiestions     6nd tr6ininS      stend6rdr   for   member6 and
 determiner   vbetber they rh611 receive       compen66tion 6nd ho6pit61       6nd
 medic61 6srist6nce.       No inclividuel  member of the police re6eme force
 m6y C6rry 6 Ye6pon or otherraise 6Ct 66 6 police officer           until he h66
 been 6pproved by the city council.         &




                                                 p.   1768
’ .




      Ronor6ble   Terre1   1. Smith a. P6Se 3      (RI-386)




            In    our   opinion.   tba!   coIIIDon In,      doctrine
                                                            of  incomp6tibility
      prohibits    an eldermen     on xhe city    councilSener61 16~ city
                                                              of l            from
      lewin~~6 e member of the city's        police   reseme.     This doctrine
      prevents one perron frw    boldinS  two offices    if the duties    lr6    in
      conflict or if one 16 &bl,rdinate  to the other.


      District    So. 1, 50 S.W.2d :
      other grounds 6ub nom. Prultt         v. Glen Rome Independent School District
      No. 1, 84 S.W.2d 1000 T;:.            1935) ; Attoruey Cenerel. Opinionm m-203
      pA;pv-303          (19071.   Sea!
                                   ---   6160  Stete v. Martin,      51 S.U.2d 615 (Tex.
           .     . - Snn Antonio      15,32, no vrit).    Coasideratioer     of incompati-
      bility   al60 bar 6 public csfflcer from rppointing           himself to en office
      or employment over vhich lrtr holds the appointive             paver.     Eblinger   v.
      Clark.   8 S.W.Zd 666 (Tex. 1928); Attorney Gmnerd Letter               Advi6ory No.
      ii$7l975);      see al60 Starr County v. Cuerra. 297 S.W.?d 379 (Tar. Civ.
           . - Ssn Antonio 1956, no vrit).           Although 8 member of the re6eme
       is appointed by the police: chief,         he MY not exercise       the poverr of a
      peace    officer      until  the    city   council    6pprwer     hi6    lppointnent.
      V.T.C.S.    art. 9986(c).       The city council’m 6pprov61 power rerembler            a
       rbared    povcr    to rppoiot.                         Attoruey General       Letters
      Advisory g06. 156, 132                                    rbared pov8r to l     p p o ic   t
       in context of nepotism +ertion).                In viev   of the city       council'6
       supervision     and other 6ul.bority      over member6     of the police. reserve
       force,   and the accountabi:l!Lty of police        resewe    force member6 to the
       city council.     a member of the city council may not 6etve on the city's
       police   re6eme.

                                           SUMWART                      .

                       Article   996a, V.T.C.S.,      Sives the city council
                    con6iderable    6uIeKVisO9     authority   over MtDber6     Of
                    the police     re66crre force      and uk46     the     force
                    accountsble    to the city eouoeil.        The cow00 l~v
                    doctrine    of   ir.comp~tibility     therefore    bars     an
                    alderman on the city council of l general lav city
                    from also serv1r.g es a member of the city's police
                    re6erv•.


                                                         Very   truly       your
                                                                   .

                                                    J-J~
                                                       JIM     UATTOX
                                                       Attorney Gener61            of Texas

       JACX RIGEITMR
       yir6t A66i6tant      Attorney   (k!oeral
gonorable     terrrl      1. Smith - pege     4     (~~-386)




NARYRELLER
Executive Assistant          Attorney    General

ROBERT GMT
Special     &rirtont       AttorSey    ~;arner&l

RICR GILPIN
Chairmm,  Gpfnion          Coumittee

Prepared     by Swan       L. Garrim~n
Ammiot6nt      Attorney     General

APPROVED:
OPINION COM4ITTEE

RI& Gilpin,            Chaiamw
Colin Carl
SU6m      G6rri6OU
Tony Gull109
Jim Moellinger
Jennifer   Riggs
Nancy Sutton
Sarah Vqelk
BNCe    Youngblood

                                                                   --   .Z




                                                               ,




                                                   p. 1770